Title: To Thomas Jefferson from Henry Dearborn, 10 April 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                10 Apr. 1806
                            
                        
                        
                             The name of the Ricara Chief, as well as I could make it out from the three Interpreters was
                            Ankedoucharo. according to Gravelins pronounciation the letters would be thus divided, Ank-e-douch-a-ro, but I doubt
                            whether they are correct. 
                  Yours,
                        
                            H. Dearborn
                            
                        
                        
                            I think it not improbable, that insted of Ank-e, it should be Inca, as we find that the Peruvian term,
                                Inca, for Chief, is known and continued among some of the Tribes in Louisiana.
                        
                        
                            H. D.
                        
                    